


EXHIBIT 10.56


TENTH AMENDMENT TO CREDIT AGREEMENT


This TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into, as
of January 5, 2012, by Cheniere Common Units Holding, LLC, a Delaware limited
liability company (the “Borrower”), the Loan Parties, the Lenders and The Bank
of New York Mellon, as administrative agent (in such capacity and together with
its successors, the “Administrative Agent”) and as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”).


All capitalized terms used in this Amendment and not otherwise defined herein
have the meanings ascribed to such terms in the Credit Agreement (as defined
below).


Preliminary Statements


A.
The Borrower has entered into that certain Credit Agreement, dated as of August
15, 2008, by and among the Borrower,

the Administrative Agent, certain affiliates of the Borrower signatory thereto
and the Lenders from time to time party thereto, as amended by that certain
First Amendment to Credit Agreement, dated as of September 15, 2008, Second
Amendment to Credit Agreement, dated as of December 31, 2008, Third Amendment to
Credit Agreement, dated as of April 3, 2009, Fourth Amendment to Credit
Agreement, dated as of April 9, 2009, Amendment No. Four-A to Credit Agreement,
dated as of April 27, 2009, Amendment No. Four-B to Credit Agreement, dated as
of April 28, 2009, Amendment No. Four- C to Credit Agreement, dated as of June
23, 2009, Amendment No. Four-D to Credit Agreement, dated as of June 29, 2009,
Fifth Amendment to Credit Agreement, dated as of September 17, 2009, Sixth
Amendment to Credit Agreement, dated as of June 24, 2010, Seventh Amendment to
Credit Agreement, dated as of November 3, 2010, Eighth Amendment to Credit
Agreement, dated as of December 9, 2010, and Ninth Amendment to Credit
Agreement, dated as of September 13, 2011, as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;


B.
The Borrower has notified the Administrative Agent, the Collateral Agent and the
Lenders that it desires to amend the Credit Agreement as set forth herein; and

 
C.
Subject to certain conditions as set forth herein, the Administrative Agent, the
Collateral Agent and the Lenders are willing to agree to the amendments to the
Credit Agreement as set forth herein.



NOW THEREFORE, in consideration of the premises and the agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders hereby agree as follows:


1.Amendments to Credit Agreement. Subject to the satisfaction of each of the
conditions referred to in Section 3 hereof,
the Credit Agreement is amended as follows:


1.1.Amendment to Section 1.01 (Definitions). Section 1.01 of the Credit
Agreement is amended as follows:




--------------------------------------------------------------------------------




1.1.1.Section 1.01 of the Credit Agreement is amended by adding the following
new definitions in proper
alphabetical sequence:


“January 2012 Interest Payment” shall have the meaning assigned to such term in
the definition of “Interest Payment Date”.


“Tenth Amendment” shall mean that certain Tenth Amendment to Credit Agreement,
dated as of January 5, 2011, among the Borrower, certain affiliates of the
Borrower signatory thereto, the Administrative Agent, the Collateral Agent and
the Lenders party thereto.


“Tenth Amendment Effective Date” shall mean the date of satisfaction, or waiver
by each of the Lenders, of the conditions referred to in Section 3 of the Tenth
Amendment.


1.1.2.     The definition of “Interest Payment Date” in Section 1.01 of the
Credit Agreement is restated in its
entirety to read as follows:


““Interest Payment Date” shall mean, as to any Loan, (a) the last Business Day
of each January and July to occur while such Loan is outstanding, (b) the
Maturity Date, (c) the date of repayment or prepayment made in respect thereof
and (d) the date of exchange of such Loan pursuant to Section 2.13 (other than,
in the case of clause (d), Permitted Accrued Interest in respect of Loans
exchanged other than pursuant to Section 2.08, which shall be an Interest
Payment Date); provided, however, that notwithstanding the foregoing or anything
to the contrary in Section 2.05 or any other provision herein, all interest that
would otherwise be payable on the Interest Payment Date that would occur on the
last Business Day of January 2012 pursuant to the foregoing clause (a) (the
“January 2012 Interest Payment”) shall instead be payable on the Tenth Amendment
Effective Date and all Permitted Accrued Interest that would otherwise begin
bearing interest on the last Business Day of January 2012 pursuant to Section
2.05(b) shall instead being bearing interest on the Tenth Amendment Effective
Date.”


1.2.     Amendment to Section 6.04 (Investments, Loans and Advances). Section
6.04 of the Credit Agreement is
amended as follows:


1.2.1.     Section 6.04(f) of the Credit Agreement is restated in its entirety
to read as follows:


“(f)     (i) Investments in an amount not to exceed $30,000,000 made by CEI with
respect to
repurchasing certain of the notes issued pursuant to the CEI Indenture, (ii)
Investments made by a Loan
Party on or prior to May 31, 2012 arising as a result of the purchase of all or
any portion of the loans
issued pursuant to the


            

2

--------------------------------------------------------------------------------




            
CSH Credit Agreement, provided that any such loans are held by such Loan Party
until
cancellation and such loans are cancelled on or prior to May 31, 2012 and (iii)
at any time following
the Minimum Loan Balance Trigger Date, Investments arising as a result of the
purchase of all or any
portion of the loans or notes, as applicable, issued pursuant to the CEI
Indenture;”


1.2.2.     Section 6.04(g) of the Credit Agreement is restated in its entirety
to read as follows:


“(g)     Investments in CSH made on or prior to May 31, 2012, which are
contemporaneously used
to prepay amounts outstanding under the CSH Credit Agreement as permitted by
Section 6.16(c); and”


1.2.3.     Section 6.04 of the Credit Agreement is amended by (i) deleting “and”
at the end of clause (g), (ii)
replacing the period at the end of clause (h) with “; and” and (iii) inserting
the following new clause
(i):


(i)     Investments in an amount not to exceed $20,000,000 consisting of loans
to Corpus Christi
Liquefaction, LLC that are evidenced by the Global Intercompany Note.


1.3.     Amendment to Section 6.16 (Modification of Other Indebtedness). Section
6.16 of the Credit Agreement is
amended as follows:


1.3.1.     Section 6.16(b) of the Credit Agreement is restated in its entirety
to read as follows:


“(b)     Except as provided in Section 6.16(c) below, no Loan Party shall, or
shall permit its Subsidiaries
to, voluntarily prepay any amounts outstanding under the Sabine Notes or the CEI
Indenture prior to
their respective maturity dates, other than pursuant to a refinancing pursuant
to Section 6.01(m) and,
in the case of the CEI Indenture, as permitted pursuant to Section 6.04(f).”


1.3.2.     Section 6.16(c) of the Credit Agreement is restated in its entirety
to read as follows:


“(c)     (i) On or prior to May 31, 2012, the Loan Parties and their
Subsidiaries may repay all or any
part of the amounts outstanding under the CSH Credit Agreement, and may exchange
all or a part of
such Indebtedness for Common Stock, provided that any amounts repaid under the
CSH Credit
Agreement shall (A) be immediately cancelled upon repayment or (B) held by the
Loan Parties and
their Subsidiaries until cancellation and cancelled on or prior to May 31, 2012,
and (ii) at any time
following the Minimum Loan Balance Trigger Date, the Loan Parties and their
Subsidiaries may repay
all or any part of the amounts outstanding under the CEI Indenture, and may
exchange all or a part of
such Indebtedness for Common Stock.”





3

--------------------------------------------------------------------------------






2.     Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, the
Collateral Agent and the Lenders, which representations and warranties shall
survive the execution and delivery of this
Amendment, as follows:


2.1.     Absence of Defaults. No event has occurred and is continuing or will
result from the consummation of the
transactions contemplated by this Amendment that would constitute a Default or
Event of Default after giving
effect to this Amendment.


2.2.     Enforceability. This Amendment has been duly executed and delivered by
such Loan Party and constitutes a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a
proceeding in equity or at law.


2.3.     Authorization, No Conflicts. The execution, delivery and performance of
this Amendment by each Loan Party
(i) has been duly authorized by all requisite organizational action of such
Person and (ii) will not (A) violate (1)
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive
documents or by-laws of such Person, (2) any order of any Governmental Authority
or arbitrator or (3) any
provision of any indenture, agreement or other instrument to which such Person
is a party or by which it or any
of its property is or may be bound, (B) be in conflict with, result in a breach
of or constitute (alone or with notice
or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such indenture, agreement
or other instrument or (C)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or
hereafter acquired by such Person (other than Liens created under the Security
Documents).


2.4.     Incorporation of Representations and Warranties. The representations
and warranties contained in Article III of
the Credit Agreement are and will be true and correct in all material respects
on and as of the date hereof to the
same extent as though made on and as of this date, except to the extent such
representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as
of such earlier date.


3.     Effectiveness. The effectiveness of this Amendment and the amendments to
the Credit Agreement set forth in Section 1
hereof are each subject to the satisfaction of all the following conditions
precedent:



4

--------------------------------------------------------------------------------




    
3.1.     Execution. The Administrative Agent shall have received duly executed
and delivered counterparts of this
Amendment that, when taken together, bear the signatures of the Loan Parties,
the Lenders, the Administrative
Agent and the Collateral Agent.


3.2.     Representations and Warranties. The representations and warranties
contained herein shall be true and correct
in all respects.


3.3.     Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in
connection with the transactions contemplated by this Amendment.


3.4.     Interest Payment. The Lenders shall have received the January 2012
Interest Payment.


3.5.     Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender party hereto, a
non-refundable amendment fee equal to 0.25% of the aggregate principal amount of
the Loans held by such
Lender as of the Tenth Amendment Effective Date.


3.6.     Fees. All fees and expense reimbursement payable by the Borrower to the
Administrative Agent, the Collateral
Agent and the Lenders for which invoices have been presented shall have been
paid in full. Notwithstanding
anything to the contrary in this Amendment, each Lender by delivering its
signature page to this Amendment
hereby authorizes and directs the Agents to execute and deliver this Amendment
and shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required
hereunder to be approved by any Agent or any Lender, as applicable, on the date
such Lender delivers its signature
to this Amendment and each of the Agents shall be entitled to rely on such
confirmation.


4.     Reference to and Effect Upon the Loan Documents.


4.1.     Except as specifically set forth above, the Credit Agreement and each
other Loan Document shall remain in full
force and effect and is hereby ratified and confirmed. Except to the extent
expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of
Agents or any Lender under the Loan Documents, or any other document, instrument
or agreement executed
and/or delivered in connection therewith.


4.2.     Any reference in any Loan Document to the Credit Agreement shall be a
reference to the Credit Agreement as
modified by this Amendment, and any reference in any Loan Document to any other
Loan Document shall be
a reference to such referenced Loan Document as modified by this Amendment.


4.3.     This Amendment is a Loan Document. The provisions of Section 9.15 of
the Credit Agreement shall apply with
like effect to this Amendment.


5.     Further Assurances. Each Loan Party hereby agrees to authorize, execute
and deliver all additional instruments,
certificates, financing statements, agreements or documents, and take all such
actions as the Administrative Agent, the Collateral Agent or the Lenders may
reasonably request for the purposes of implementing or effectuating the
provisions of this Amendment.



5

--------------------------------------------------------------------------------




6.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF.


7.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not
constitute part of this Amendment for any other purposes.


8.     Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of
which may be delivered in original, facsimile or other electronic (e.g., “.pdf”)
form, and all of such counterparts taken
together constitute one instrument.


9.     Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other
provision hereof, and this Amendment shall be construed as if such invalid,
illegal, or unenforceable provision had
never been contained herein.


10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR
ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.


11.     Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


12.     Each of the parties hereto acknowledges and agrees that the
Administrative Agent and the Collateral Agent shall be
afforded all of the rights, privileges, protections, indemnities and immunities
afforded to it under the Credit Agreement
in connection with its execution of this Amendment and the performance of its
obligations hereunder.


[Remainder of this page intentionally left blank]





















6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
 
CHENIERE COMMON UNITS HOLDING, LLC, as Borrower
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE CORPUS CHRISTI PIPELINE, L.P., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE CREOLE TRAIL PIPELINE, L.P., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE ENERGY OPERATING CO., INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE MIDSTREAM HOLDINGS, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer


--------------------------------------------------------------------------------






 
 
CHENIERE PIPELINE COMPANY, as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE SOUTHERN TRAIL GP, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE SOUTHERN TRAIL PIPELINE, L.P., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
GRAND CHENIERE PIPELINE, LLC, as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer





--------------------------------------------------------------------------------






 
 
CHENIERE ENERGY SAHRED SERVICES, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE ENERGY, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE LNG HOLDINGS, LLC, as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE LNG O&M SERVICES, LLC, as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer



 
 
CHENIERE LNG TERMINALS, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer


--------------------------------------------------------------------------------






 
 
CHENIERE LNG, INC., as a Loan Party
 
 
 
 
 
 
 
By:
/s/ GRAHAM A. MCARTHUR
 
 
 
Name:
Graham A. McArthur
 
 
 
Title
Treasurer


--------------------------------------------------------------------------------






 
 
LENDERS:



 
 
GSO SPECIAL SITUATIONS FUND, LP, as a Lender
 
 
 
 
 
 
 
By:
GSO Capital Partners LP, its investment advisor
 
 
 
 
 
 
 
By:
/s/ MARISA BEENEY
 
 
 
Name:
Marisa Beeney
 
 
 
Title
Authorized Signatory





 
 
GSO COF FACILITY LLC, as a Lender
 
 
 
 
 
 
 
By:
GSO Capital Partners LP, as Portfolio Manager
 
 
 
 
 
 
 
By:
/s/ MARISA BEENEY
 
 
 
Name:
Marisa Beeney
 
 
 
Title
Authorized Signatory





 
 
GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND, LTD, as a Lender
 
 
 
 
 
 
 
By:
GSO Capital Partners LP, its investment advisor
 
 
 
 
 
 
 
By:
/s/ MARISA BEENEY
 
 
 
Name:
Marisa Beeney
 
 
 
Title
Authorized Signatory


--------------------------------------------------------------------------------






 
 
BLACKSTONE DISTRESSED SECURITIES FUND, LP, as a Lender
 
 
 
 
 
 
 
By:
Blackstone Distressed Securities Advisors L.P., its investment manager
 
 
 
 
 
 
 
By:
Blackstone DD Associates, L.L.C., its general partner
 
 
 
 
 
 
 
By:
/s/ MARISA BEENEY
 
 
 
Name:
Marisa Beeney
 
 
 
Title
Authorized Signatory





 
 
INVESTMENT PARTNERS II (A), LLC, as a Lender
 
 
 
 
 
 
 
By:
Blackrock Financial Management, Inc., its investment manager
 
 
 
 
 
 
 
By:
/s/ DAVID MATTER
 
 
 
Name:
David Matter
 
 
 
Title
Managing Director
 
 
 
 
 
 
 
By:
/s/ LAWRENCE M. GAIL
 
 
 
Name:
Lawrence M. Gail
 
 
 
Title
Managing Director





 
 
SCORPION CAPITAL PARTNERS, LP, as a Lender
 
 
 
 
 
 
 
By:
Scorpion GP, LLC
 
 
 
 
 
 
 
By:
/s/ KEVIN R. MCCARTHY
 
 
 
Name:
Kevin R. McCarthy
 
 
 
Title
Manager


--------------------------------------------------------------------------------






 
 
THE BANK OF NEW YORK MELLON, solely as Administrative Agent and Collateral Agent
under the Credit Agreement and the other Loan Documents
 
 
 
 
 
 
 
By:
/s/ MELINDA VALENTINE
 
 
 
Name:
Melinda Valentine
 
 
 
Title
Vice President



